Citation Nr: 1509251	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2011 and before the undersigned Veterans Law Judge at a videoconference hearing in May 2013.  Transcripts of the hearings are of record.  The matter was Remanded in August 2014 for additional development.  In December 2014, the RO issued a Supplement Statement of the Case after reviewing the additional evidence.  As the claim remained denied, the matter has since returned to the Board.


FINDING OF FACT

A chronic left ankle disability was not shown in service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed left ankle posterior tibial tendinopathy is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations were conducted in June 2014 and September 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the service connection claim has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a hearing before a DRO in June 2011 and before the Board in May 2013.  The Veteran's testimony and the questions from both the DRO and the undersigned focused on the elements necessary to substantiate the Veteran's claim, including his contention that his left ankle disability is the result of falling down a ladder during service.  Each duty to the Veteran outlined in Bryant was met during the June 2011 DRO hearing and May 2013 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran asserts that he has left ankle disability resulting from his naval service.  At the June 2011 hearing, he reported that he first injured his ankle prior to his active service as a reservist while riding a horse.  However, he avers that that this injury did not prevent him from enlisting or serving.  He argues instead that he injured his ankle during a December 1968 accident involving a fall down a ladder.

In all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service. Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

At the outset, the Board notes that the record contains no evidence dated prior to the Veteran's enlistment documenting any left ankle injury.  Records dated in December 1967 specifically note that the Veteran denied having any foot problems, and that he had had a normal examination of his legs and feet.  Later in August 1968, he reported left ankle pain but denied any trauma.  In November 1968, he was found physically qualified for active duty.  No abnormality of the ankle/foot was noted.  The presumption of soundness is applied.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).

Here, in December 1968, the Veteran reported falling of a horse and injuring his ankle approximately in 1962 to 1963, well prior to his enlistment.  However, as indicated, records predated his entrance into active service showed no disability of the ankle.  Any injury to the left ankle therefore appears to have resolved without there being any chronic residual disability.  As such, the Board also finds there to be insufficient evidence to rebut the presumption of soundness.  Consideration of the claim will therefore be based on the theory of direct service connection, i.e. whether the Veteran suffers from a current disability of the left ankle due to his active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

The Veteran has been diagnosed as having left ankle posterior tibilal tendinopathy.  In terms of an in-service injury, STRs contain no reports concerning a fall down a ladder as the Veteran contended.  However, they do show that he was seen in January 1969 for complaints of chronic foot and ankle pain.  Contemporaneous X-rays of his left ankle were negative.  In February 1970, he was assessed with left ankle pain.  The examiner noted that he had a post record of tenderness dating back to December 1968.  An evaluation of the ankle was negative.  The impression was ankle pain of unknown etiology.  There are no subsequent records related to complaints, treatment, or diagnosis of a left ankle disorder.  On Report of Physical Examination pending discharge, the Veteran's legs ankle and feet were assessed as normal.  In any event, given his documented complaints of left ankle pain in service, the Board finds that Shedden element (1) and (2) have been met.

Turning to element (3) of the Shedden analysis, the Veteran was afforded a VA examination in June 2014.  The examination included a review of the claims file, interview of the Veteran, and physical examination.  The Veteran reported injuring his left ankle after a horse fell on it in 1967.  He also reported that his left ankle pain began around 2004.  The examiner diagnosed the Veteran with left ankle posterior tibilal tendinopathy.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left ankle disability was related to his active service.  The examiner noted that there was a very long period from active service to the onset of symptoms.  However, this examination was found to be inadequate due to it misstating of evidence.

The Veteran was thereby afforded a VA examination in September 2014.  The examination included a review of the claims file, interview of the Veteran, and physical examination.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left ankle disability was incurred in or caused by the claimed in-service injury or event.  The examiner noted that the record contained no objective findings consistent with a high energy injury to the soft tissue or osseous structure of the Veteran's left ankle, such as a fracture, internal derangement, tendon tear, complete ligament disruption, or dislocation.  The examiner also noted that the STRs do not document repetitive micro-trauma over a prolonged period of time that would be required to initiate and sustain a posttraumatic or chronic inflammatory process.  Finally, the examiner stated that the Veteran's left ankle x-rays do not reveal advanced degenerative changes, and therefore, the findings were inconsistent with a posttraumatic process.

The September 2014 negative VA medical opinion carries great probative value.  The VA examiner opined that the Veteran's current left ankle disability was less likely as not due to claimed in-service event.  The examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support their opinions.  It is important to note that the examiner considered the Vets report of injuring his ankle from a fall in service.  He also noted the Veteran's documented complaints of ankle pain in service and post-service.  However, the examiner based his negative opinion based on the absence of clinical findings of a high energy injury or repetitive micro-trauma over a prolonged period.  As the opinions are consistent with the record, to include a diagnosis of arthritis, the opinion of the VA examiner has great probative value.  There are no competent medical opinions to the contrary.

The Board also notes that the Veteran is not entitled to presumptive service connection for his left ankle disability.  There is no indication in the record that the Veteran's reported event in service resulted in a diagnosis of arthritis within one year of separation from the service.  The presumption of service connection has not been triggered.

Consideration has been given to the Veteran's assertion that his current left ankle disorder is related to an in-service injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an orthopedic disorder, including posterior tibilal tendinopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Tendinopathy is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that X-ray studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report injuring his ankle and experiencing pain subsequent thereto, there is no indication that the Veteran is competent to etiologically link these reported in-service injury to his current diagnosis of posterior tibilal tendinopathy.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board has also considered the Veteran's report of experiencing chronic ankle pain since his alleged in service injury.  However, this history is not found to be credible. The first evidence of any left ankle complaints after service is not until August 1978, eight years after his separation from service.  Treatment records show that he reported that he twisted his left ankle at work after tripping on an aircraft ladder.  He was assessed as having left ankle strain.  However, at the May 2013 hearing, the Veteran contended that he was referencing an in-service injury during the August 1978 examination.  The timing of the incident was not specifically referenced in the treatment note.  Indeed, nothing in the treatment record suggests he was referring to a past injury but was instead reporting current symptoms for treatment.  It is also important to note that records show that the Veteran was employed by the Navy as civilian, which strongly suggests that the 1978 complaint was a workplace injury.  

Moreover, even if it were accepted that the Veteran had an initial ankle injury in service with a subsequent complaint in 1978, the fact remains that there was still an eight year gap between the alleged injury and the post-service complaint.  While passage of time alone is not wholly dispositive, it is a factor that may be weighed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Further, records dated in 1986, 1988, and 1989 indicate that the Veteran expressly denied any foot trouble.  Thus, except for the single report in 1978, which either referenced a current injury or referenced an alleged in-service injury per the Veteran's testimony, the record contains no evidence documenting specifically an in-service injury or left ankle arthritis.  The absence of such a history weighs against the reliability of his more recent statement.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, had he been experiencing chronic left ankle pain since service, the Board reasonably believes that he would have reported the same to his care provider instead of later denying any foot trouble and reporting that he walks for exercise.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In summary, as the preponderance of the evidence is against the claim, service connection for bilateral hip disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left ankle disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


